19-10926-tmd Doc#29 Filed 09/10/19 Entered 09/10/19 10:14:58 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: September 10, 2019.

                                                                 __________________________________

EXH B                                                                      TONY M. DAVIS
                                                                 UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
                                                                                    EXH B
  In Re:                                        §
                                                §                Case No. 19-10926-tmd
  ORLY GENGER,                                  §
                                                §                Chapter 7
           Debtor.                              §

   ORDER GRANTING RETENTION OF GRAVES DOUGHERTY HEARON & MOODY,
        PC AS COUNSEL FOR THE ESTATE PURSUANT TO 11 U.S.C. §327(a)

           ON THIS DAY, the Court considered the Application For Retention of Graves

  Dougherty Hearon & Moody, PC as Counsel for the Estate Pursuant to 11 U.S.C. §327(a) [Dkt.

  No. 22] (the “Application”), and the Court, being of the opinion that the Application is well

  taken, will hereby approve same. It is, therefore,

           ORDERED, that the employment of Graves Dougherty Hearon & Moody, P.C., as

  counsel for the Trustee, be, and it is hereby, approved and,

           ORDERED, that compensation will be paid upon application to this Court only after




                                                                                          3477301.v1
19-10926-tmd Doc#29 Filed 09/10/19 Entered 09/10/19 10:14:58 Main Document Pg 2 of 2



  notice and hearing, pursuant to 11 U.S.C. §330 and the requirements of any other applicable law.

                                               ###

  Order Prepared by Proposed Counsel for Ch. 7 Trustee

  Brian T. Cumings
  SBN 24082882
  Graves Dougherty Hearon & Moody, P.C.
  401 Congress Ave., Suite 2700
  Austin, Texas 78701
  512.480.5626
  512.536.9926 (Fax)
  Email: bcumings@gdhm.com




                                                                                          3477301.v1
